
	
		II
		Calendar No. 351
		111th CONGRESS
		2d Session
		S. 1397
		[Report No. 111–168]
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2009
			Ms. Klobuchar (for
			 herself, Mrs. Gillibrand,
			 Ms. Collins, Mr. Durbin, Ms.
			 Landrieu, Mr. Merkley, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			April 19, 2010
			Reported by Mr. Reid
			 (for Mrs. Boxer), with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Administrator of the
		  Environmental Protection Agency to award grants for electronic device recycling
		  research, development, and demonstration projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Device Recycling Research
			 and Development Act.
		2.FindingsCongress finds the following:
			(1)The volume of
			 electronic devices in the United States is substantial and will continue to
			 grow. The Environmental Protection Agency estimates that over 2 billion
			 computers, televisions, wireless devices, printers, gaming systems, and other
			 devices have been sold since 1980, generating 2 million tons of unwanted
			 electronic devices in 2005 alone.
			(2)Electronic devices
			 can be recycled or refurbished to recover and conserve valuable materials, such
			 as gold, copper, and platinum. However, according to the Environmental
			 Protection Agency, only 15 to 20 percent of electronic devices discarded from
			 households reach recyclers.
			(3)The electronic
			 device recycling industry in the United States is growing; however, challenges
			 remain for the recycling of electronic devices by households and other small
			 generators. Collection of such electronic devices is expensive, and separation
			 and proper recycling of some of the materials recovered, like lead from
			 cathode-ray tube televisions, is costly.
			(4)The export of unwanted electronic devices
			 to developing countries also presents a serious challenge. The crude methods of
			 many of the recycling operations in these countries can expose workers to
			 harmful chemicals, jeopardizing their health and polluting the
			 environment.
			(5)Some of the challenges to increasing the
			 recyclability of electronic devices can be addressed by improving the logistics
			 and technology of the collection and recycling process, designing electronic
			 devices to avoid the use of hazardous materials and to be more easily recycled,
			 and encouraging the use of recycled materials in more applications.
			(6)The public
			 currently does not take full advantage of existing electronic device recycling
			 opportunities. Studying factors that influence behavior and educating consumers
			 about responsible electronic device recycling could help communities and
			 private industry develop recycling programs that draw more
			 participation.
			(7)The development of tools and technologies
			 to increase the lifespan of electronic devices and to promote their safe reuse
			 would decrease the impact of the production of electronic devices on the
			 environment and likely increase the recyclability of such devices.
			(8)Accurately
			 assessing the environmental impacts of the production of electronic devices and
			 the recycling of such devices is a complex task. Data, tools, and methods to
			 better quantify these impacts would help policymakers and others determine the
			 best end-of-life management options for electronic devices.
			3.Electronic device
			 engineering research, development, and demonstration projects
			(a)In
			 generalThe Administrator
			 shall award multiyear grants to consortia to conduct research to create
			 innovative and practical approaches to manage the environmental impacts of
			 electronic devices and, through the conduct of this research, to contribute to
			 the professional development of scientists, engineers, and technicians in the
			 fields of electronic device manufacturing, design, refurbishing, and recycling.
			 The grants awarded under this section shall support research to—
				(1)increase the efficiency of and improve
			 electronic device collection and recycling;
				(2)expand the uses
			 and applications for materials recovered from electronic devices;
				(3)develop and demonstrate environmentally
			 friendly alternatives to the use of hazardous and potentially hazardous
			 materials in electronic devices and the production of such devices;
				(4)develop methods to identify, separate, and
			 remove hazardous and potentially hazardous materials from electronic devices
			 and to reuse, recycle, or dispose of such materials in a safe manner;
				(5)reconsider product design and assembly to
			 facilitate and improve refurbishment, reuse, and recycling of electronic
			 devices, including an emphasis on design for recycling;
				(6)conduct lifecycle
			 analyses of electronic devices, including developing tools and methods to
			 assess the environmental impacts of the production, use, and end-of-life
			 management of electronic devices and electronic device components;
				(7)develop product
			 design, tools, and techniques to extend the lifecycle of electronic devices,
			 including methods to promote their upgrade and safe reuse; and
				(8)identify the social, behavioral, and
			 economic barriers to recycling and reuse for electronic devices and develop
			 strategies to increase awareness, consumer acceptance, and the practice of
			 responsible recycling and reuse for such devices.
				(b)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(c)ApplicationsA
			 consortium shall submit an application for a grant under this section to the
			 Administrator at such time, in such manner, and containing such information and
			 assurances as the Administrator may require. The application shall include a
			 description of—
				(1)the research
			 project that will be undertaken by the consortium and the contributions of each
			 of the participating entities, including the for-profit entity;
				(2)the applicability
			 of the project to reduce impediments to electronic device recycling in the
			 electronic device design, manufacturing, refurbishing, or recycling
			 industries;
				(3)the potential for
			 and feasibility of incorporating the research results into industry practice;
			 and
				(4)how the project
			 will promote collaboration among scientists and engineers from different
			 disciplines, such as electrical engineering, materials science, and social
			 science.
				(d)Dissemination of
			 research resultsResearch
			 results shall be made publicly available through—
				(1)development of best practices or training
			 materials for use in the electronic device manufacturing, design, refurbishing,
			 or recycling industries;
				(2)dissemination at
			 conferences affiliated with such industries;
				(3)publication on the
			 Environmental Protection Agency’s Web site;
				(4)demonstration
			 projects; or
				(5)educational materials for the public
			 produced in conjunction with State governments, local governments, or nonprofit
			 organizations on problems and solutions related to electronic device recycling
			 and reuse.
				(e)Funding
			 contribution from for-Profit member of consortiumThe for-profit
			 entity participating in the consortium shall contribute at least 10 percent of
			 the total research project cost, either directly or with in-kind
			 contributions.
			(f)Protection of
			 proprietary informationThe
			 Administrator—
				(1)shall not disclose
			 any proprietary information or trade secrets provided by any person or entity
			 pursuant to this section;
				(2)shall ensure that,
			 as a condition of receipt of a grant under this section, each member of the
			 consortium has in place proper protections to maintain proprietary information
			 or trade secrets contributed by other members of the consortium; and
				(3)if any member of
			 the consortium breaches the conditions under paragraph (2) or discloses
			 proprietary information or trade secrets, may require the return of any funds
			 received under this section by such member.
				(g)Biennial
			 reportWithin 2 years after
			 the date of enactment of this Act, and every 2 years thereafter, the
			 Administrator shall transmit a report to Congress that provides—
				(1)a list of the grants awarded under this
			 section;
				(2)the entities
			 participating in each consortium receiving a grant;
				(3)a description of
			 the research projects carried out in whole or in part with funds made available
			 under such a grant;
				(4)the results of
			 such research projects; and
				(5)a description of
			 the rate and success of the adoption or integration of such research results
			 into the manufacturing processes, management practices, and products of the
			 electronics industry.
				(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$18,000,000 for
			 fiscal year 2010.
				(2)$20,000,000 for
			 fiscal year 2011.
				(3)$22,000,000 for
			 fiscal year 2012.
				4.National Academy
			 of Sciences Report on Electronic Device Recycling
			(a)In
			 generalIn order to better
			 recognize gaps and opportunities in the research and training programs
			 established in this Act, the Administrator shall enter into an arrangement with
			 the National Academy of Sciences for a report, to be transmitted to Congress
			 not later than 1 year after the date of enactment of this Act, on—
				(1)opportunities for
			 and barriers to—
					(A)increasing the
			 recyclability of electronic devices, specifically addressing—
						(i)recycling or safe
			 disposal of electronic devices and low value materials recovered from such
			 devices;
						(ii)designing
			 electronic devices to facilitate reuse and recycling; and
						(iii)the reuse of
			 electronic devices; and
						(B)making electronic
			 devices safer and more environmentally friendly, specifically addressing
			 reducing the use of hazardous materials and potentially hazardous materials in
			 electronic devices;
					(2)the environmental
			 and human health risks posed by the storage, transport, recycling, and disposal
			 of unwanted electronic devices;
				(3)the current status
			 of research and training programs to promote the environmental design of
			 electronic devices to increase the recyclability of such devices; and
				(4)any regulatory or statutory barriers that
			 may prevent the adoption or implementation of best management practices or
			 technological innovations that may arise from the research and training
			 programs established in this Act.
				(b)RecommendationsThe
			 report under subsection (a) shall identify gaps in the current research and
			 training programs in addressing the opportunities, barriers, and risks relating
			 to electronic device recycling, and the report shall recommend areas where
			 additional research and development resources are needed to reduce the impact
			 of unwanted electronic devices on the environment.
			5.Engineering
			 Curriculum Development Grants
			(a)Grant
			 programThe Administrator, in
			 consultation with the Director of the National Science Foundation, shall award
			 grants to institutions of higher education to develop curricula that
			 incorporates the principles of environmental design into the development of
			 electronic devices—
				(1)for the training of electrical, mechanical,
			 industrial, manufacturing, materials, and software engineers and other students
			 at the undergraduate and graduate level; and
				(2)to support the
			 continuing education of professionals in the electronic device manufacturing,
			 design, refurbishing, or recycling industries.
				(b)Eligible
			 entitiesThe term
			 institution of higher education, as such term is used with
			 respect to eligibility to receive a grant under subsection (a)(2), includes any
			 institution of higher education under section 101(b) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1001(b)).
			(c)Outreach to
			 Minority Serving InstitutionsThe Administrator shall conduct outreach to
			 minority serving institutions for the purposes of providing information on the
			 grants available under this section and how to apply for such grants.
			(d)Merit review;
			 competitionGrants shall be awarded under this section on a
			 merit-reviewed, competitive basis.
			(e)Use of
			 fundsGrants awarded under this section shall be used for
			 activities that enhance the ability of an institution of higher education to
			 broaden the undergraduate and graduate-level engineering curriculum or
			 professional continuing education curriculum to include environmental
			 engineering design principles and consideration of product lifecycles related
			 to electronic devices and increasing the recyclability of such devices.
			 Activities may include—
				(1)developing and
			 revising curriculum to include multidisciplinary elements;
				(2)creating research and internship
			 opportunities for students through partnerships with industry, nonprofit
			 organizations, or government agencies;
				(3)creating and
			 establishing certificate programs; and
				(4)developing curricula for short courses and
			 continuing education for professionals in the environmental design of
			 electronic devices to increase the recyclability of such devices.
				(f)ApplicationAn
			 institution of higher education seeking a grant under this section shall submit
			 an application to the Administrator at such time, in such manner, and with such
			 information and assurances as the Administrator may require.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$5,000,000 for
			 fiscal year 2010.
				(2)$5,150,000 for fiscal year 2011.
				(3)$5,304,000 for fiscal year 2012.
				6.Environmentally
			 Friendly Alternative Materials Physical Property Database
			(a)In
			 generalThe Director shall
			 establish an initiative to develop a comprehensive physical property database
			 for environmentally friendly alternative materials for use in electronic
			 devices.
			(b)PrioritiesThe Director, working with the electronic
			 device design, manufacturing, or recycling industries, shall develop a
			 strategic plan to establish priorities and the physical property
			 characterization requirements for the database described in subsection
			 (a).
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section:
				(1)$3,000,000 for
			 fiscal year 2010.
				(2)$3,000,000 for
			 fiscal year 2011.
				(3)$3,000,000 for
			 fiscal year 2012.
				7.DefinitionsFor the purposes of this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)ConsortiumThe
			 term consortium means a grant applicant or recipient under
			 section 3(a) that includes—
				(A)at least one
			 institution of higher education, nonprofit research institution, or government
			 laboratory; and
				(B)at least one
			 for-profit entity, including a manufacturer, designer, refurbisher, or recycler
			 of electronic devices or the components of such devices.
				(3)DirectorThe term Director means the
			 Director of the National Institute of Standards and Technology.
			(4)Electronic
			 deviceThe term
			 electronic device may include computers, computer monitors,
			 televisions, laptops, printers, wireless devices, copiers, fax machines,
			 stereos, video gaming systems, and the components of such devices.
			(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(6)Minority Serving
			 InstitutionThe term
			 minority serving institution means an institution that is an
			 eligible institution under section 371(a) of the Higher Education Act of 1965
			 (20 U.S.C.
			 1067q(a)).
			
	
		1.Short titleThis Act may be cited as the
			 Electronic Device Recycling Research
			 and Development Act.
		2.FindingsCongress finds that—
			(1)the volume of electronic
			 devices in the United States is substantial and will continue to
			 increase;
			(2)the Environmental
			 Protection Agency estimates that more than 2,000,000,000 computers,
			 televisions, wireless devices, printers, gaming systems, and other devices have
			 been sold since 1980, generating 2,000,000 tons of unwanted electronic devices
			 in 2005 alone;
			(3)electronic devices can be
			 recycled or refurbished to recover and conserve valuable materials, such as
			 gold, copper, and platinum, but, according to the Environmental Protection
			 Agency, only 15 to 20 percent of electronic devices discarded from households
			 reach recyclers;
			(4)the electronic device
			 recycling industry in the United States is growing, but challenges remain for
			 the recycling of electronic devices by households and other small
			 generators;
			(5)collection of those
			 electronic devices is expensive, and separation and proper recycling of some of
			 the materials recovered, such as lead from cathode-ray tube televisions, is
			 costly;
			(6)the export of unwanted electronic devices
			 to developing countries also presents a serious challenge;
			(7)the crude methods of many of the recycling
			 operations in those countries can expose workers to harmful chemicals,
			 jeopardizing the health of the workers and polluting the environment;
			(8)some of the challenges to increasing the
			 recyclability of electronic devices can be addressed by—
				(A)improving the logistics and technology of
			 the collection and recycling process;
				(B)designing electronic devices to avoid the
			 use of hazardous materials and to be more easily recycled; and
				(C)encouraging the use of recycled materials
			 in more applications;
				(9)the public currently does
			 not take full advantage of existing electronic device recycling
			 opportunities;
			(10)studying factors that
			 influence behavior and educating consumers about responsible electronic device
			 recycling could help communities and private industry develop recycling
			 programs that draw more participation;
			(11)the development of tools and technologies
			 to increase the lifespan of electronic devices and to promote the safe reuse of
			 those devices would decrease the impact of the production of electronic devices
			 on the environment and likely increase the recyclability of those
			 devices;
			(12)accurately assessing the
			 environmental impacts of the production of electronic devices and the recycling
			 of those devices is a complex task; and
			(13)data, tools, and methods
			 to better quantify those impacts would help policymakers and others determine
			 the best end-of-life management options for electronic devices.
			3.DefinitionsIn this Act:
			(1)AcademyThe
			 term Academy means the National Academy of Sciences.
			(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)ConsortiumThe
			 term consortium means a grant applicant or recipient under
			 section 4(a) that includes—
				(A)at least 1 institution of
			 higher education, nonprofit research institution, or government laboratory;
			 and
				(B)at least 1 for-profit
			 entity, including a manufacturer, designer, refurbisher, or recycler of
			 electronic devices or the components of those devices.
				(4)DirectorThe term Director means the
			 Director of the National Institute of Standards and Technology.
			(5)Electronic
			 deviceThe term
			 electronic device includes computers, computer monitors,
			 televisions, laptops, printers, wireless devices, copiers, fax machines,
			 stereos, video gaming systems, and the components of those devices.
			(6)Institution of higher
			 educationThe term institution of higher
			 education—
				(A)has the meaning given the
			 term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
			 and
				(B)for the purpose of
			 section 7(a)(2), includes any institution of higher education under section
			 101(b) of that Act (20 U.S.C. 1001(b)).
				(7)Minority Serving InstitutionThe term minority serving
			 institution means an institution that is an eligible institution under
			 section 371(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1067q(a)).
			4.Electronic device
			 engineering research, development, and demonstration projects grant
			 program
			(a)Grant program
				(1)In
			 generalThe Administrator
			 shall provide multiyear grants to consortia—
					(A)to conduct research to create innovative
			 and practical approaches to manage the environmental impacts of electronic
			 devices; and
					(B)through the conduct of that research, to
			 contribute to the professional development of scientists, engineers, and
			 technicians in the fields of electronic device manufacturing, design,
			 refurbishing, and recycling.
					(2)Types of
			 researchThe grants provided
			 under this section shall support research—
					(A)to provide data and
			 information on—
						(i)effects, human exposures,
			 environmental releases, and recycling and disposal processes; and
						(ii)changes to manufacturing
			 and other processes, such as refurbishing and recycling, to reduce—
							(I)adverse human health and
			 environmental impacts; and
							(II)the volume of unwanted
			 electronic devices;
							(B)to increase the efficiency of and improve
			 electronic device collection and recycling;
					(C)to expand the uses and
			 applications for materials recovered from electronic devices;
					(D)to develop and demonstrate environmentally
			 preferable alternatives to the use of toxic, hazardous, potentially hazardous,
			 or scarce materials in electronic devices and the production of those
			 devices;
					(E)to develop methods to identify, separate,
			 and remove hazardous and potentially hazardous materials from electronic
			 devices and to reuse, recycle, or dispose of those materials in a safe
			 manner;
					(F)to modify product design and assembly to
			 facilitate and improve refurbishment, reuse, and recycling of electronic
			 devices, including an emphasis on design for recycling;
					(G)to conduct lifecycle
			 analyses of electronic devices, including developing tools and methods to
			 assess the environmental impacts of the production, use, and end-of-life
			 management of electronic devices and electronic device components;
					(H)to develop product
			 design, tools, and techniques to extend the lifecycle of electronic devices,
			 including methods to promote the upgrade and safe reuse of those
			 devices;
					(I)to identify the social, behavioral, and
			 economic barriers to recycling and reuse for electronic devices and develop
			 strategies to increase awareness, consumer acceptance, and the practice of
			 responsible recycling and reuse for those devices;
					(J)to characterize
			 environmental releases from electronic device recycling processes,
			 including—
						(i)evaluating dermal or
			 inhalation exposure to dusts or fumes from shredding, disassembly, or thermal
			 processes; and
						(ii)investigating
			 appropriate control or mitigation processes;
						(K)to assess exposure risks,
			 and develop control and strategies to mitigate contaminant releases, from
			 disposal of electronic devices and recycling residuals, such as landfill
			 leachate, smelter emissions, and smelter residues that pose human health and
			 environmental risks;
					(L)to evaluate alternative
			 materials and management processes that would reduce toxics use, extend product
			 life, and enhance recycling of electronic devices over disposal;
					(M)to quantify the
			 environmental benefits of making the purchase, use, and end-of-life management
			 of electronic devices more environmentally preferable, including improved
			 designs to enhance the reuse and recyclability of new electronic devices
			 through research on materials and life cycle impacts;
					(N)to characterize the flow
			 of unwanted electronic devices in global commerce, including
			 identifying—
						(i)specific hazardous
			 materials and the products that contain the materials; and
						(ii)the ultimate
			 destinations of those materials through reuse, disposal, or incorporation in
			 new products;
						(O)to develop methods to
			 discourage exports to countries with unsafe recycling practices of recyclable
			 materials from electronic devices that could be processed into usable
			 commodities in the United States or in North America, including
			 identifying—
						(i)what kind of additional,
			 specialized capacity is needed;
						(ii)existing barriers to the
			 development of that capacity; and
						(iii)options for overcoming
			 those barriers;
						(P)to assess—
						(i)current recovery rates
			 for precious and critical metals in various processing regimes, such as manual
			 disassembly, shredding of whole or partially dismantled electronic devices, and
			 smelting; and
						(ii)how to optimize the
			 recovery of precious metals and critical metals in the recycling of discarded
			 electronic devices;
						(Q)to track quantities of
			 specific elements and substances used in electronic devices over time;
			 and
					(R)to determine current and
			 predicted quantities and types of electronic devices used, stored, generated,
			 collected for recycling, exported, and disposed to quantify and analyze the
			 flow of electronic devices from the point of sale to the end of life of the
			 devices.
					(b)Merit review;
			 competitionGrants shall be provided under this section on a
			 merit-reviewed, competitive basis.
			(c)Applications
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 consortium shall submit an application for the grant to the Administrator at
			 such time, in such manner, and containing such information and assurances as
			 the Administrator may require.
				(2)RequirementsThe
			 application shall include a description of—
					(A)the research project that
			 will be undertaken by the consortium and the contributions of each of the
			 participating entities, including the for-profit entity;
					(B)the applicability of the
			 project to reduce impediments to electronic device recycling in the electronic
			 device design, manufacturing, refurbishing, or recycling industries;
					(C)the potential for and
			 feasibility of incorporating the research results into industry practice;
			 and
					(D)how the project will
			 promote collaboration among scientists and engineers from different
			 disciplines, such as electrical engineering, materials science, and social
			 science.
					(d)Dissemination of
			 research resultsResearch
			 results shall be made publicly available through—
				(1)publication on the website of the
			 Environmental Protection Agency;
				(2)the development of best practices or
			 training materials for use in the electronic device manufacturing, design,
			 refurbishing, or recycling industries;
				(3)the dissemination at
			 conferences affiliated with those industries;
				(4)demonstration projects;
			 or
				(5)educational materials for the public
			 produced in conjunction with State governments, local governments, or nonprofit
			 organizations on problems and solutions relating to electronic device recycling
			 and reuse.
				(e)Funding contribution
			 from for-Profit member of consortiumTo be eligible for a grant
			 under this section, the for-profit entity participating in the consortium shall
			 contribute at least 10 percent of the total research project cost, either
			 directly or through the provision of in-kind contributions.
			(f)Protection of
			 proprietary informationThe
			 Administrator—
				(1)shall not disclose any
			 proprietary information or trade secrets provided by any person or entity
			 pursuant to this section;
				(2)shall ensure that, as a
			 condition of receipt of a grant under this section, each member of the
			 consortium has in place proper protections to maintain proprietary information
			 or trade secrets contributed by other members of the consortium; and
				(3)if any member of the
			 consortium breaches the conditions under paragraph (2) or discloses proprietary
			 information or trade secrets, may require the return of any funds received
			 under this section by the member.
				(g)Biennial
			 reportNot later than 2 years
			 after the date of enactment of this Act and every 2 years thereafter until
			 Congress does not provide funds to carry out this Act, the Administrator shall
			 submit to Congress a report that provides—
				(1)a list of the grants provided under this
			 section;
				(2)a list of the entities
			 participating in each consortium receiving a grant;
				(3)a description of the
			 research projects carried out in whole or in part with funds made available
			 under such a grant;
				(4)the results of those
			 research projects; and
				(5)a description of the rate
			 and success of the adoption or integration of such research results into the
			 manufacturing processes, management practices, and products of the electronics
			 industry.
				(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
				(1)$18,000,000 for fiscal
			 year 2011;
				(2)$20,000,000 for fiscal
			 year 2012; and
				(3)$22,000,000 for fiscal
			 year 2013.
				5.Electronic device
			 engineering research, development, and demonstration projects of Environmental
			 Protection Agency
			(a)In
			 generalThe Administrator, through an applied research program of
			 the Office of Research and Development of the Environmental Protection Agency,
			 shall conduct research for the purposes described in and on the topics listed
			 in section 4(a).
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section $10,000,000 for each of fiscal years
			 2011 through 2013.
			6.National Academy of
			 Sciences Report on Electronic Device Recycling
			(a)In
			 generalIn order to better
			 identify gaps and opportunities in the research and training programs
			 established under this Act, the Administrator shall enter into an arrangement
			 with the Academy under which the Academy shall, not later than 1 year after the
			 date of enactment of this Act, complete and submit to Congress a report
			 on—
				(1)opportunities for and
			 barriers to—
					(A)increasing the
			 recyclability of electronic devices, specifically addressing—
						(i)recycling or safe
			 disposal of electronic devices and low-value materials recovered from those
			 devices;
						(ii)designing electronic
			 devices to facilitate reuse and recycling; and
						(iii)the reuse of electronic
			 devices; and
						(B)making electronic devices
			 safer and more environmentally preferable, specifically addressing reducing the
			 use of hazardous materials and potentially hazardous materials in electronic
			 devices;
					(2)the environmental and
			 human health risks posed by the storage, transport, recycling, and disposal of
			 unwanted electronic devices;
				(3)the current status of
			 research and training programs to promote the environmental design of
			 electronic devices to increase the recyclability of those devices;
				(4)any regulatory or statutory barriers that
			 may prevent the adoption or implementation of best management practices or
			 technological innovations that may arise from the research and training
			 programs established under this Act; and
				(5)the direct and indirect
			 economic and domestic employment impacts associated with recycling and
			 harvesting materials from unwanted electronic devices in lieu of the disposal
			 of those devices directly in landfills.
				(b)RecommendationsThe
			 report under subsection (a) shall—
				(1)identify gaps in the
			 research and training programs in addressing the opportunities, barriers, and
			 risks relating to electronic device recycling; and
				(2)recommend areas in which
			 additional research and development resources are needed to reduce the impact
			 of unwanted electronic devices on the environment.
				7.Engineering Curriculum
			 Development Grants
			(a)Grant
			 programThe Administrator, in
			 consultation with the Director of the National Science Foundation, shall
			 provide grants to institutions of higher education to develop curricula that
			 incorporates the principles of environmental design into the development of
			 electronic devices—
				(1)for the training of electrical, mechanical,
			 industrial, manufacturing, materials, and software engineers and other students
			 at the undergraduate and graduate levels; and
				(2)to support the continuing
			 education of professionals in the electronic device manufacturing, design,
			 refurbishing, or recycling industries.
				(b)Outreach to Minority
			 Serving InstitutionsThe
			 Administrator shall conduct outreach to minority serving institutions for the
			 purposes of providing information on—
				(1)the grants available under this section;
			 and
				(2)the application process for those
			 grants.
				(c)Merit review;
			 competitionGrants shall be provided under this section on a
			 merit-reviewed, competitive basis.
			(d)Use of funds
				(1)In
			 generalGrants provided under this section shall be used for
			 activities that enhance the ability of an institution of higher education to
			 broaden the undergraduate and graduate-level engineering curriculum or
			 professional continuing education curriculum—
					(A)to include environmental
			 engineering design principles and consideration of product lifecycles relating
			 to electronic devices; and
					(B)to increase the
			 recyclability of those devices.
					(2)Included
			 activitiesActivities carried out using funds from a grant may
			 include—
					(A)developing and revising
			 curriculum to include multidisciplinary elements;
					(B)creating research and internship
			 opportunities for students through partnerships with industry, nonprofit
			 organizations, or government agencies;
					(C)creating and establishing
			 certificate programs; and
					(D)developing curricula for short courses and
			 continuing education for professionals in the environmental design of
			 electronic devices to increase the recyclability of those devices.
					(e)ApplicationAn
			 institution of higher education seeking a grant under this section shall submit
			 an application to the Administrator at such time, in such manner, and with such
			 information and assurances as the Administrator may require.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator to carry out this section—
				(1)$5,000,000 for fiscal
			 year 2011;
				(2)$5,150,000 for fiscal year 2012; and
				(3)$5,304,000 for fiscal year 2013.
				8.Environmentally
			 Preferable Alternative Materials Physical Property Database
			(a)Establishment
				(1)In
			 generalThe Director shall
			 develop a comprehensive physical property database for environmentally
			 preferable alternative materials, design features, and manufacturing practices
			 for use in electronic devices.
				(2)ConsultationIn
			 developing the database under this section, the Director shall consult with the
			 Administrator regarding the environmental preferability of the materials,
			 design features, and manufacturing processes to be contained in the
			 database.
				(b)PrioritiesThe Director, working with the electronic
			 device design, manufacturing, or recycling industries, shall develop a
			 strategic plan to establish priorities and the physical property
			 characterization requirements for the database described in subsection
			 (a).
			(c)Other
			 mattersThe Director may expand the database to include
			 information on the environmental impacts of various materials, design features,
			 and manufacturing practices used in electronic devices from a lifecycle
			 standpoint.
			(d)Annual
			 updatesThe Director shall update the database not less than
			 annually.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director to carry out this section—
				(1)$3,000,000 for fiscal
			 year 2011;
				(2)$3,000,000 for fiscal
			 year 2012; and
				(3)$3,000,000 for fiscal
			 year 2013.
				
	
		April 19, 2010
		Reported with an amendment
	
